625 N.W.2d 141 (2001)
George PHILIP, Relator,
v.
FORD MOTOR COMPANY, Respondent,
Health Partners, Inc., et al., Intervenors.
No. C3-01-203.
Supreme Court of Minnesota.
April 25, 2001.
George H. Smith, Trawick & Smith P.A.; Harold Sadoff, Law Offices of Harold Sadoff, Minneapolis, for employees.
Kathryn Hipp Carlson, Miller & Hipp, P.L.L.P., Minneapolis, for employers.
Health Partner's Inc., Darlene Peterson, Minneapolis, for intervenor.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed January 3, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Edward C. Stringer
Associate Justice